Case: 21-10485       Document: 00516234107            Page: 1      Date Filed: 03/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 10, 2022
                                     No. 21-10485
                                                                           Lyle W. Cayce
                                   Summary Calendar                             Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Luis Pena-Aleman,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:19-CR-124-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          The attorney appointed to represent Luis Pena-Aleman has moved to
   withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
   and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Pena-Aleman has
   not filed a response.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-10485      Document: 00516234107            Page: 2   Date Filed: 03/10/2022




                                      No. 21-10485


          We have reviewed counsel’s brief and relevant portions of the record.
   We concur with counsel’s assessment that the appeal presents no nonfrivo-
   lous issue for appellate review.

          Accordingly, the motion to withdraw is GRANTED, counsel is
   excused from further responsibilities herein, and the appeal is
   DISMISSED. See 5th Cir. R. 42.2.




                                           2